Case 1:21-cv-00587-PB Document 1-1 Filed 07/06/21 Page 1 of 7

THE STATE OF NEW HAMPSHIRE |

JUDICIAL BRANCH
SUPERIOR COURT
Rockingham Superior Court Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258 aes TTY/TDD Relay: (800) 735-2964

Kingston NH 03848-1258 http://www.courts.state.nh.us

SUMMONS IN A CIVIL ACTION

Case Name: Angela Taddeo v Pacarctic, LLC
Case Number: 218-2021-CV-00586

 

Date Complaint Filed: June 09, 2021
A Complaint has been filed against Pacarctic, LLC in this Court. A copy of the Complaint is attached:

The Court ORDERS that ON OR BEFORE: ne TS

July 25, 2021 Angela Taddeo shall have this Summons and the attached Complaint
served upon Pacarctic, LLC by in hand or by leaving a copy at his/her
abode, or by such other service as is allowed by law.

August 15, 2021 Angela Taddeo shall electronically fi file the return(s) of service with this
. Court. Failure to do so may result in this action being aisiisnes without
further notice.
30 days after Getendant Pacarctic, LLC must electronically file an Appearance and Answer or other
is served responsive pleading form with this Court. A copy of the Appearance and

Answer or other responsive pleading must be sent electronically to the ©
party/parties listed below.

Notice to Pacarctic, LLC: If you do not comply with these requirements you will be considered in
default and the Court may issue orders that affect you without your input.

Send copies to:

John E. Durkin, ESQ ~ Burns Bryant Cox Rockefeller & Durkin PA 255 Washington
Street Dover NH 03820
Pacarctic, LLC 3800 Centerpoint ‘Drive Ste 502 Anchorage AK 99503
| BY ORDER OF THE COURT
June 10, 2021 Jennifer M. Haggar
Clerk of Court
(1075) a

NHJB-2678-Se (07/01/2018) This isa Mo oer ee ad a eae ~CV-00586
Case 1:21-cv-00587-PB Document 1-1 Filed 07/06/21 Page 2 of 7

THE STATE OF NEW HAMPSHIRE

JUDICIAL BRANCH
' SUPERIOR COURT

Rockingham Superior Court _ Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258 ; TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258 . _ http:/Awww.courts.state.nh.us

NOTICE TO DEFENDANT
Case Name: Angela Taddeo v Pacarctic, LLC |
Case Number: 218-2021-CV-00586

You have been served with a Complaint which serves as notice that this legal action has been filed
against you In the Rockingham Superior Court. Review the Complaint to see the basis for the
Plaintiff's claim. i”

Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us select the
Electronic Services icon and then select the option for a self-represented party.

1. Complete the registration/log in process. Click Register and follow the prompts.

2. After you register, click Start Now. Select Rockingham Superior Court as the location.
3. Select “I am filing into an existing case”. Enter 218-2021-CV-00586 and click Next.
4

. When you find the case, click on the link and follow the instructions on the screen. On the
“What would you like to file?” screen, select “File a Response to Civil Complaint”. Follow
the instructions to complete your filing.

5. Review your Response before submitting it-to the court.

 

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.

A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts,state.nh.us.

Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. . In
that process you'will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.

 

 

If you have questions regarding this process, please contact the court at 1-855-212-1234.

NHJB-2678-Se (07/01/2018) |
Case 1:21-cv-00587-PB Document 1-1 Filed 07/06/21 Page 3 of 7
; ‘ File Date: 6/9/2021 9:1!

Rockingham Superior ¢
E-Filed Docu

STATE OF NEW HAMPSHIRE

ROCKINGHAM, SS. SUPERIOR COURT
; — 218-2021-CV-00586
Case #

ANGELA TADDEO

907 US Route 1

York, ME 03909
Plaintiff

Vv. COMPLAINT

PACARCTIC, LLC

3800 Centerpoint Drive, Suite 502

Anchorage, AK 99503 USA
Defendant

Ne ee Nee eee Sere Sree eee See ee” ee” ey “ee”

NOW. COMES the Plaintiff, Angela Taddeo, by and through her attorneys, Burns,
Bryant; Cox, Rockefeller & Durkin, P.A., by John E. Durkin, Esquire, hereby demanding
trial by jury, and complains against the Defendant, Pacarctic, LLC as follows: — |

oe

STATEMENT OF MATERIAL FACTS ©
1. The Plaintiff is a resident of 907 US Route 1, York, Maine 03909.

2. Atall times relative to this claim, Defendant Bacarette, LLC, was. a foreign limited
liability company duly registered to do business in the State of New Hampshire,
having a eieeinal office address of 3800 Centerpoint Drive, Suite 502, Bnchiriiae,
Alaska; USA 99503, and a registered agent, Corporation Service Company, with

an address‘at 10 Ferry Street $313, Concord, New Hampshire 03301.

1

This Is a Service Document For Case: 218-2021-CV-00586°
Rockingham Sunperlor Court
Case 1:21-cv-00587-PB Document 1-1 Filed 07/06/21 Page 4 of 7

. Onor about January 24, 2019, and at alltimes material thereto, Plaintiff, while in
‘the exercise of due care, was lawfully upon the premises of her employer, PAE, at
‘the National Visa Center, in eahanouth, New Hampshire.

. Onor about January 24, 2019, the Plaintiff, while at her place of employment,

PAE, and working out of the National Visa Genter slipped and violently fell on the

slippery floor just outside of the cafeteria. | |

_ The-Defendant, Pacarctic, LLC was the cleaning company hired to maintain the

premises at the National Visa Center, to include cleaning, polishing, and waxing

the floors. The area where the Plaintiff fell had been washed, waxed.and polished
the previous night, with a wet spot still remaining on the floor the next morning.

6. The Plaintiff slipped and fell on the wet slippery floor sustaining severe and

permanent injuries.
COUNT |- NEGLIGENGE

_ The Plaintiff hereby incorporates Paragraphs 1 through 6 as if expressly written
herein. z

. The Defendant owed the Plaintif a duty of reasonable care in the conduct of their »
business, including proper inspection and maintenance of all common areas, to
refrain from creating hazardous eorditond which they knew-or should have: known
existed upon the premises; to timely warn the Plaintiff of any hazardous condition
which they knew or should have known existed upon the arainiden to reasonably

employ, train and supervise an adequate number of agents, servants, and
Case 1:21-cv-00587-PB Document 1-1 Filed 07/06/21 Page 5 of 7

employees to assure the safety of the premises they were hired to maintain, and to
otherwise refrain from negligent conduct. |

Wholly regardless and unmindful of their duties as aforesaid, the Defendant failed
in the performance thereof when, acting énatigh their agents, servants and/or
employees, breached said duties and caused the floor being sed by tenants,
guests and employees of the National Visa Center to become wet, slippery and
unsafe, and failed to take adequate steps to detect and/or abate the hazardous
condition and/or to provide adequate signage or other devices to the Plaintiff of the

existence of the hazard.

40.As a proximate and.foreseeable result of the Defendant's negligence, the Plaintiff: . .

11

has suffered severe and permanent injuries when, without warning, she slipped
and fell on an unsafe, wet and slippery floor at the National Visa Center where she

was employed by PAE. .

.As a direct; proximate and foreseeable consequence of thie Defendant's

negligence, the Plaintiff has suffered serious and permanent injuries including a

torn left rotator cuff, including surgical intervention, and suffered damages

' including the injuries themselves, medical treatment, medical expenses, econornic

loss, lost wages, disability, pain and suffering, and loss of enjoyment of life, all

such-damages being past, present and future.

42. In the future the Plaintiff will likely be compelled to expend sums of money for her

medical care and treatment and will continue to suffer pain, discomfort and
permanent injuries which will impede her ability to-work and to enjoy the other

usual pursuits of life including hobbies and other related activities.
Case 1:21-cv-00587-PB Document1-1 Filed 07/06/21 Page 6 of 7

13. The Plaintiff seeks full, fair-and adequate compensation for her injuries, physical
and mental pain and suffering accompanying her injuries, medical expenses
related thereto, lost wages, economic damages, loss. of enjoyment of life, and all
other damages past, present and future.

14, All to the damage of the Plaintiff, as she says, in an amount within the jurisdictional
limits of this Court.

" Respectfully submitted,
ANGELA TADDEO
By and. through Her Attorneys,

BURNS, BRYANT, COX, ROCKEFELLER
& DURKIN, P.A.

Date: 06/04/21 By: /S/ John E Durkin
John E. Durkin, Esq.
(N.H. Bar #10983)
255 Washington Street -
Dover, NH 03820
Tel: (603) 742-2332
Fax: (603) 749-4970
Email: jdurkin@burnsbryant.com
Merrimack County Sheriff's Office
DAVID A. CROFT
333 Daniél Webster Hwy
Boscawen, NH 03303
Phone: 603-796-6600

PACARCTIC, LLC
10FERRYST 313
CONCORD, NH 03301

AFFIDAVIT OF SERVICE

MERRIMACK, 38S 6/ [9 /2021

I, DEPUTY JENNIFER L BOUCHER, on this date at_/ Ml S a.m(/p.t)
summoned the within named defendant PACARCTIC, LLC as within commanded, by
leaving at the office of Registered Agent Corporation Service Company, 10
Ferry Street, Suite 313, Concord, said County and State of New Hampshire,

its true and lawful agent for service of process under and by virtue of

Chapter 293-A New Hampshire RSA, as amended, a true and attested copy of
this Summons and Complaint.

 

FEES
Service $25.00
Postage 1.00
Travel 15,00
TOTAL $41.00
DEPUTY JENNIFER L BOUCHER
ATRUE COPY ATTEST: Meftrimagk County Sheriff's Office

 

Vv

DEPUTY BOUCHER
Merrimack County Sheriff's Office
